Citation Nr: 1507375	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  08-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from January 31, 2007, through July 15, 2009, for left knee arthritis with limitation of motion.

2.  Entitlement to a rating in excess of 20 percent from January 31, 2007, through July 15, 2009, for left knee instability.

3.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1976 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) in Waco, Texas.  In a November 2007 rating decision, the RO continued a 20 percent disability rating for left knee disability.  In a September 2010 rating decision, the RO assigned a temporary 100 percent disability rating for left knee disability following total knee replacement surgery in July 2009, and assigned a 30 percent rating effective September 1, 2010.

In April 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.

The Board previously considered this appeal in July 2014, and, in part, granted separate ratings for the Veteran's left knee disability for the period of January 31, 2007, through July 15, 2009; 10 percent for left knee arthritis with limitation of flexion, and 20 percent for left knee instability.  The Veteran appealed the Board's decision regarding these two increased rating issues to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued an Order granting a Joint Motion for Remand by the parties-vacating the decision with respect to the issues of an increased rating for service-connected left knee arthritis with limitation of flexion, and left knee instability -and remanding the matters to the Board for further action.

Finally, in the July 2014 decision, the Board remanded several issues, including claims for service connection for a bilateral hip disability, a left leg disability, a left ankle disability, and a left foot disability.  These issues were addressed by the AOJ in its November 2014 rating decision.  However, the Board also remanded an increase for a left knee disability rating in excess of 30 percent since September 1, 2010.  It does not appear that the AOJ has completed development of this issue.  As such, it has not been re-certified to the Board.  


FINDINGS OF FACT

1.  From January 31, 2007, through July 15, 2009, left knee disability included arthritis with limitation of flexion.

2.  From January 31, 2007, through July 15, 2009, left knee disability included moderate instability.  Severe instability was not shown or approximated by the evidence of record.  

3.  The Veteran does not meet the schedular criteria for TDIU consideration.  The rating schedule adequately contemplates and reasonably describes his current disability levels and symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent from January 31, 2007, through July 15, 2009, for left knee arthritis with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC's) 5003, 5260 (2014).

2.  The criteria for a rating in excess of 20 percent from January 31, 2007, through July 15, 2009, for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257.

3.  The criteria for entitlement to a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.655, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Separate Ratings for Left Knee Disabilities

The RO established service connection, effective in July 2000, for the Veteran's left knee disability, described as left knee injury status post meniscectomy.  The RO assigned a 20 percent disability rating.  On January 31, 2007, the RO received the Veteran's claim for an increased rating for that disability.  On July 16, 2009, the Veteran underwent left total knee replacement surgery.  The RO assigned a temporary 100 percent rating from July 16, 2009, through August 31, 2010.  The RO assigned a 30 percent disability rating from September 1, 2010.  The Board remanded the issue of a rating higher than 30 percent from September 1, 2010 for the development of additional evidence.  The Board is addressing the issues of entitlement to separate ratings from January 31, 2007 to July 15, 2009, higher than 10 percent for left knee arthritis with limitation of flexion, and higher than 20 percent for left knee instability.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.

The Veteran reported that in 1974 or 1975, before he entered service, he underwent left knee surgery.  The pre-service surgery was described variously as removal of a ligament or as meniscectomy.  During service, in 1979, he sustained left knee injury, described as lateral ligament strain or ligament tears.  Chronic instability of the knee was noted.  The Veteran has reported that after service, in 1985, he had another left knee surgery, for cartilage injury.  From the establishment of service connection until the knee replacement surgery, the RO rated the disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258.  Under the code, a 20 percent rating is assigned of dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

The rating schedule provides for rating recurrent subluxation or lateral instability of a knee at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  38 C.F.R. § 4.71a, DC 5257.  The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

Arthritis is rated based on limitation of motion of the affected joint under the appropriate Diagnostic Code for that joint.  If the limitation of motion is noncompensable, a 10 percent rating is assigned for each major joint.  38 C.F.R. § 4.71a, DC 5003.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of the knee is rated at 30 percent if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.

Generally, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both.  See VAOPGCPREC 23-1997 (1997).  

Records of VA medical treatment of the Veteran from 2001 forward reflect ongoing left knee problems including pain, swelling, and instability, with treatment including medication and use of a brace.  In a July 2001 VA examination, the Veteran reported that he continued to have left knee pain after separation from service and after an additional left knee surgery in 1985.  The examiner observed that the Veteran walked with a normal gait.  An MRI of the left knee showed advanced medial compartment osteoarthritis, medial meniscectomy changes, degeneration of the lateral meniscus, a tear of anterior cruciate ligament, significant anterior translation of the tibia, and a grade I medial collateral ligament sprain.  From 2003 forward, treatment included injections.

In VA treatment records from 2003 and 2004, the Veteran reported left knee pain, swelling, and giving way.  He wore a knee brace.  The treating clinicians did not find signs of instability.  In September 2006, the Veteran reported wearing an unload brace on his left knee.  The treating clinician found that the knee had full extension and had flexion to 110 degrees.  The knee was stable to varus and valgus stress test.  In January 2007, the Veteran reported increased left knee pain.  The treating clinician found that the left knee had a full range of motion.  Left knee x-rays showed degenerative joint disease (DJD) changes and end stage DJD.

On VA examination in May 2007, the Veteran reported that his left knee had constant pain, frequent swelling and popping.  He stated that he wore a brace every day and used a cane.  He stated that his left knee disability interfered with his janitorial work duties and with his daily activities, especially with prolonged standing and walking.  On examination, the range of motion of the left knee was from 0 to 110 degrees, with pain and crepitus throughout the range of motion.  Active range of motion did not produce weakness, fatigue, or incoordination.  There was no additional restriction of motion after repetitive movement.  The examination did not show laxity or instability.

VA treatment records from September 2007 note that the Veteran's left knee had a decreased range of motion due to pain.  In October 2007, a VA kinesiotherapist found that the Veteran's left knee disability caused him to walk with a moderately to severely antalgic gait.  VA provided and trained the Veteran in the use of a wheeled walker.  In December 2007, it was noted that the Veteran wore a metal brace on his left knee because of instability.  The Veteran stated that the knee sometimes slipped out of place at night and hurt.  The clinician prescribed an elastic knee brace for night time wear to prevent dislocation.

In December 2007, private orthopedic surgeon Dr. J. noted that the Veteran's left knee had advanced degenerative changes.  Dr. J. noted that the knee subluxed, and that the Veteran had a sense of instability.  

In VA treatment records from February 2008, the Veteran reported progressive worsening of left knee pain.  The treating clinician observed that the Veteran had an antalgic gait using a cane and wearing a knee brace.  Lower extremity strength was 4/5.  In March 2008, Dr. J. recommended total left knee replacement surgery.

In VA treatment records from April 2008, the Veteran reported that his left knee pain was bothersome.  In May 2008, the Veteran reported persistent left knee pain and swelling.  He stated that as a result it was getting more difficult to walk and he was unable to work.  In June 2008, the VA primary care physician who treated the Veteran wrote that the Veteran's left knee disability made him unable to work.  The clinician stated that the Veteran's knee problem was severe and chronic, and that his ability to walk or bear weight for prolonged periods might be limited indefinitely.  In September 2008, the Veteran reported that he could not stand for any length of time.  He indicated that his job did not permit using a cane or walker.  In January 2009, he reported that he had been working a lot, despite left knee and low back pain.

On VA examination in May 2009, the Veteran reported that left knee replacement surgery was planned.  He stated that he had pain and instability in his left knee.  On examination the left knee was limited to 60 degrees of flexion.  The knee had extension to 0 degrees.

Private treatment records from June 2009 show that the Veteran reported left knee pain as "9.5 to 10 out of 10 with pain anterior and medial across the joint line with mild baseline pain and sometimes severe pain with weight bearing and up to moderate to severe pain at night."  The duration of his pain was reported as "constant with associated stiffness, swelling, clicking, popping, giving way, instability and locking, and aggravated by weight bearing, standing and stairs."  He used a knee brace and ambulated household distances only.  He was able to accomplish stairs with the use of a rail.  His medial joint line and patello-femoral joint pain were rated as 3 out of 3, and his lateral joint line pain was 2 out of 3.  On physical examination, range of motion testing revealed that his left knee flexion was 0 to 110 degrees, and extension was to zero degrees.  His medial collateral and anterior ligaments were stable, and his lateral collateral ligament had trace laxity.  There was no muscle atrophy noted by the physician, and he had a negative straight leg raise.  Muscle strength and tone were normal.  Upper extremity, lower extremity and fine motor coordination were normal with normal reflexes. 

In the 2014 Board hearing, the Veteran reported that before the July 2009 replacement surgery his left knee was painful, and that it rubbed, popped, and gave out.  He stated that he had to shift his weight onto his right side in order to avoid falling.

The Veteran is competent to report symptomatology relating to his left knee disability to the extent that it concerns personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his left knee disability is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned private and VA examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA and private examiners during the current appeal and provide relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the VA and private examination reports) directly address the evaluation criteria for these disabilities.  While the Board recognizes that it would not be feasible to remand these issues for a retrospective VA medical opinion on how pain directly affected the Veteran's limitation of flexion and instability for the period on appeal, there is sufficient evidence in the record that is adequate for rating purposes.  

The medical records and the Veteran's statements show that prior to the 2009 replacement surgery his left knee disability was characterized by arthritis, which produced pain and limitation of flexion, and by instability.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  The Board continues to find that the assignment of a rating for arthritis and a separate rating for instability is more appropriate than the single rating based on cartilage injury that was in effect prior to the Board's July 2014 decision.  

From January 31, 2007, when the RO received the Veteran's claim for an increased rating for his left knee disability, until the July 16, 2009, surgery, flexion was not measured as less than 60 degrees.  Furthermore, the evidence of record for this period on appeal shows that the effects of the knee arthritis included pain on motion, weakened movement, excess fatigability, and diminished endurance, but impairment from those factors was not equivalent to limitation of flexion to 45 degrees or less.  Accordingly, even after considering the Veteran's reports of pain and any resultant functional impairment, the Board finds that the appropriate rating under Diagnostic Codes 5003 and 5260 for left knee arthritis with limitation of motion is still 10 percent.  

Medical records and the Veteran's statements show that for the period on appeal, left knee instability necessitated the use of a brace.  However, the evidence shows that he was still able to ambulate household distances and could accomplish stairs with the use of a handrail.  The Veteran's objective left knee examination results from June 2009 also showed that his medial collateral and anterior ligaments were stable, and his lateral collateral ligament had only trace laxity.  Based on the foregoing, the Board finds that his left knee instability was moderate for this period and thus warranted a 20 percent rating under DC 5257.  The Board further finds that the evidence discussed in the preceding paragraphs did not indicate that his instability rose to the level of severe, such as would warrant a 30 percent rating.  See 38 C.F.R. § 4.6.

The Board has also considered whether additional Diagnostic Codes are applicable, but find that none apply either due to the regulation against pyramiding or because they would not provide further benefit to the Veteran.  8 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  Therefore, higher or separate ratings under other Diagnostic Codes are not warranted.  See 38 C.F.R. § 4.71a, DCs 5000-5002, 5004-5009, 5011-5256, 5258-5259, and 5261-5274.  

Based on the foregoing, the Board concludes that the Veteran's left knee disabilities have been no more than 10 percent disabling for arthritis with limitation of motion, and 20 percent disabling for instability throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's left knee disability has not required frequent hospitalizations.  For the period of January 31, 2007, to July 15, 2009, the Veteran's left knee disability at times made him unable to perform his job as a janitor, which required prolonged periods of weightbearing.  As he nonetheless maintained that job through much of the period, the left knee disability interfered with employment, but to a less than marked extent.  The ratings of 10 percent under Diagnostic Codes 5003 and 5260 and 20 percent under Diagnostic Code 5257 reasonably contemplate the effects of the Veteran's left knee disability on his capacity for work and other activities.  The rating criteria under those Diagnostic Codes provide for higher ratings for greater levels of disability.  Thus, the rating schedule is adequate for evaluating the Veteran's left knee disability.  It is not necessary to refer the left knee disability ratings for extraschedular consideration.

The Court has indicated that in claims for increased ratings, the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For part of the January 31, 2007, to July 15, 2009, period, the Veteran's left knee disability made him unable to perform the duties of his janitorial job, which required prolonged standing.  The evidence does not indicate that the inability to stand for long periods made him unable to perform the duties even of a more sedentary job.  Thus, even after consideration of the Veteran's education and vocational history, as the evidence does not indicate that the left knee disability made him unable to secure or follow any substantially gainful occupation, the criteria for TDIU for the period from January 31, 2007, to July 15, 2009, period are not met.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in March 2007, May 2008, August 2008, August 2009, and January 2011.  The March 2007 letter was issued before the rating decisions that the Veteran has appealed.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in May 2007 and May 2009.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

From January 31, 2007, through July 15, 2009, a rating in excess of 10 percent for left knee arthritis with limitation of flexion is denied.

From January 31, 2007, through July 15, 2009, a rating in excess of 20 percent rating for left knee instability is denied.

A total disability rating due to individual unemployability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


